.ORDER
The Disciplinary Review Board on December 10, 1996, having filed with the Court its decision concluding that DAVID R. *460HAMILTON of TRENTON, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.3 (lack of diligence); RPC 1.4 (failure to keep a client reasonably informed about the status of a matter); and RPC 8.1(b) (failure to respond to a lawful demand for information from a disciplinary authority), and good cause appearing;
It is ORDERED that DAVID R. HAMILTON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.